Citation Nr: 1417069	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-00 686	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for joint disease, claimed as due to in-service herbicide exposure or as due to service-connected thyroid disease.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Montgomery, Alabama, which denied the above-referenced claims.  The February 2008 rating decision conceded that the Veteran had served within the Republic of South Vietnam.  

The Board remanded this case in July 2009 to afford the Veteran the opportunity to testify before the Board at the RO.  He testified before the undersigned during a travel board hearing in November 2010.  A transcript of the proceeding has been associated with the claims file.  

In March 2011 the Board noted that during the November 2010 travel board hearing, it was unclear whether the Veteran wished to raise the issue of service connection for a heart condition, and that matter was referred to the RO for clarification and any appropriate action. The 2011 Board decision denied service connection for a right knee disability and remanded claims for a compensable rating for service-connected hyperthyroidism and service connection for joint disease.  

Subsequently, an August 2012 Board decision addressed, on the merits, the matter of the appropriate rating for the service-connected residuals of a subtotal thyroidectomy but remanded the claim for service connection for joint disease for evidentiary development.  



FINDING OF FACT

The record shows that the Veteran died in February 2013.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


